THE COURT.
Respondents having served and filed their motion to dismiss the appeal in the above entitled matter on the ground that appellants have failed to file a transcript as provided in the rules of the Judicial Council for the Supreme Court and District Courts of Appeal, supported by a certificate of the clerk of the superior court setting forth the facts as required by rule VI of this court, and it appearing that all of the grounds stated in the motion are supported by the said certificate and the authorities cited.
It is hereby ordered that the appeal from the judgment be, and the same hereby is, dismissed.